DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an adjustable optical module, comprising an optical element, a carrier, a frame, two first positioning members, a base, and two second positioning members, wherein
the carrier is configured to carry the optical element;
one of the carrier and the frame comprises two first pivot shafts that protrude from both sides and extend along a first axis, and the other comprises two first pivot holes, the two first pivot shafts being located in the two first pivot holes, respectively;
the two first positioning members are located on the first axis and press against both ends of the two first pivot shafts;
one of the frame and the base comprises two second pivot shafts that protrude from both sides and extend along a second axis, and the other comprises two second pivot holes, the two second pivot shafts being located in the two second pivot holes, respectively; and the two second positioning members are located on the second axis and press against both ends of the two second pivot shafts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd